
	

113 S988 IS: To provide for an accounting of total United States contributions to the United Nations.
U.S. Senate
2013-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 988
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2013
			Mr. Lee (for himself,
			 Mr. Vitter, Mr.
			 Paul, Mr. Cornyn,
			 Mr. Chambliss, Mr. Cruz, Ms.
			 Ayotte, Mr. Coburn,
			 Mr. Risch, Mr.
			 Inhofe, Mr. Crapo,
			 Mr. Enzi, Mr.
			 Hatch, Mr. Boozman,
			 Mr. Grassley, Mr. Wicker, Mr.
			 McConnell, Mr. Blunt,
			 Mr. Johnson of Wisconsin,
			 Mr. Sessions, and
			 Mr. Barrasso) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide for an accounting of total United States
		  contributions to the United Nations.
	
	
		1.Report
			 on United States contributions to the United Nations
			(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, and annually thereafter, the
			 Director of the Office of Management and Budget shall submit to Congress a
			 report on all assessed and voluntary contributions, including in-kind, of the
			 United States Government to the Untied Nations and its affiliated agencies and
			 related bodies during the previous fiscal year.
			(b)ContentThe
			 report required under subsection (a) shall include the following
			 elements:
				(1)The total amount
			 of all assessed and voluntary contributions, including in-kind, of the United
			 States Government to the United Nations and United Nations affiliated agencies
			 and related bodies.
				(2)The approximate
			 percentage of United States Government contributions to each United Nations
			 affiliated agency or body in such fiscal year when compared with all
			 contributions to such agency or body from any source in such fiscal
			 year.
				(3)For each such
			 contribution—
					(A)the amount of the
			 contribution;
					(B)a description of
			 the contribution (including whether assessed or voluntary);
					(C)the department or
			 agency of the United States Government responsible for the contribution;
					(D)the purpose of
			 the contribution; and
					(E)the United
			 Nations or United Nations affiliated agency or related body receiving the
			 contribution.
					(c)Scope of
			 initial reportThe first report required under subsection (a)
			 shall include the information required under this section for the previous
			 three fiscal years.
			(d)Public
			 availability of informationNot later than 14 days after
			 submitting a report required under subsection (a), the Director of the Office
			 of Management and Budget shall post a public version of the report on a
			 text-based, searchable, and publicly available Internet website.
			
